NUMBER 13-09-00662-CV

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

                          IN RE FATIH OZCELEBI, M.D.


                 On Relator’s Petition for Writ of Mandamus
                      and Emergency Motion for Stay


                          MEMORANDUM OPINION
             Before Justices Rodriguez, Garza, and Benavides
                    Memorandum Opinion Per Curiam
       Relator, Fatih Ozcelebi, M.D., filed a petition for writ of mandamus requesting that

this Court direct respondent, the Honorable Jaime J. Palacios, presiding judge of the

County Court at Law No. 2 of Hidalgo County, Texas, to set aside his “Order Granting

Special Exceptions” dated February 16, 2006, and his “Supplemental Order Compelling

Production of Documents and Deposition Appearance and Order Granting Plaintiffs’ Motion

and Supplemental Motions for Sanctions Against Fatih Ozcelebi” dated January 13, 2009.

Relator also filed an “Emergency Motion for Stay” requesting that we order all underlying

proceedings stayed until such time as his petition may be fully considered.

       On December 11, 2009, we ordered the real parties in interest, K.V. Chowdary,

M.D., individually and as representative of Valley Gastroenterology Clinic, P.A., and Valley

Gastroenterology Clinic, P.A., to file any response to relator’s petition and emergency
motion with this Court on or before December 21, 2009. The real parties in interest filed

a response brief on December 22, 2009; however, they did not file any motion for

extension of time to file a response brief or any motion for leave to file an untimely

response brief. Nevertheless, in our sole discretion, we choose to consider the untimely

response filed by the real parties in interest. On January 6, 2010, relator filed a reply brief.

       Having reviewed and fully considered relator’s petition and motion, the response

thereto filed by the real parties in interest, and relator’s reply, this Court is of the opinion

that relator has not shown himself entitled to the relief sought and that the petition and

motion should be denied.       Accordingly, relator’s petition for writ of mandamus and

emergency motion for stay are DENIED.


                                                           PER CURIAM

Delivered and filed the
8th day of January, 2010.




                                               2